DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2022 has been entered.
 
Response to Amendment
The RCE and amendment filed 8/12/2022 has been entered
Claims 35, 37-49, 51-52, 54-66, and 68-79 are rejected.
Claims 1-34 , 36, 50, 53, and 67 are canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35, 41, 43-44, 47, 52, 58, 60-61, 64, and 69 are rejected under 35 U.S.C 103 as being unpatentable over Srikanteswara (US 2013/0275346) in view of Martin (US 2013/0031028).

Regarding Claim 35, Srikanteswara teaches a method for predictive learning in a network node of a cloud platform, the method comprising (Srikanteswara , paragraph 7, a Cloud Spectrum Broker learns patterns in user requests over time and uses that to optimize spectrum allocation): 
Receiving information relating to one or more previous actions of a user when the user is accessing the cloud platform through the network node (Srikanteswara , Fig 3, paragraph 63, the broker 135 takes the request of user 310 and formulates a query 340 that is sent to the database for processing, query 340 can also be formulated by the broker 135 to forecast or predict future spectrum needs, Fig 4, paragraph 64, the CSB analytics engine 440 receives various inputs like input parameters 410 and learned behavior pattern 435 to its optimization procedure, learning engine 420 stores information pertaining to the request to generate user behavior patterns 435 that are stored in the knowledge base 430 and is also used as an input to the analytics engine 440 to optimize allocation); 
Predicting a user behavior based on the one or more previous actions of the user when the user is accessing the cloud platform through the network node, wherein the predicted user behavior is used to allocate resources (Srikanteswara , Fig 3, paragraph 63, the broker 135 takes the request of user 310 and formulates a query 340 that is sent to the database for processing, query 340 can also be formulated by the broker 135 to forecast or predict future spectrum needs, Fig 4, paragraph 64, the CSB analytics engine 440 receives various inputs like input parameters 410 and learned behavior pattern 435 to its optimization procedure, learning engine 420 stores information pertaining to the request to generate user behavior patterns 435 that are stored in the knowledge base 430 and is also used as an input to the analytics engine 440 to optimize allocation, for example if the CSB knows it will be getting request for additional 20 MHz of spectrum in the next one hour but does not have enough to support all the request, it could proactively convey this message to the spectrum holders 107 and negotiate additional spectrum); 
populating user access information in the network node based on the predicted user behavior (Srikanteswara, Fig 3, paragraph 63, if the spectrum suggested by the broker is acceptable to the user, the user invokes a compensation system to pay for use of the spectrum, hence information on obtaining the purchased spectrum would be provided to the user, this information on obtaining the spectrum would be considered user access information).

    PNG
    media_image1.png
    476
    589
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    465
    625
    media_image2.png
    Greyscale

Srikanteswara does not explicitly teach the below limitation:
(Predicting a user behavior based on the one or more previous actions of the user when the user is accessing the cloud platform through the network node, wherein the predicted user behavior is used to allocate resources) that are in the cloud platform;
However Martin teaches the below limitation:
(Predicting a user behavior based on the one or more previous actions of the user when the user is accessing the cloud platform through the network node, wherein the predicted user behavior is used to allocate resources) that are in the cloud platform (Martin, Fig 3, paragraph 43, cloud exchange 308 supports transactions between cloud customers 301 (buyers) and cloud providers 302 (sellers and comprising cloud providers 303, 304, 305) for cloud services 306 and 307), hence the providers are part of the cloud network);

    PNG
    media_image3.png
    559
    491
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Srikanteswara by adding the spectrum resources being in the cloud platform as taught by Martin.  Because Srikanteswara and Martin teach cloud resources, and specifically Martin teaches the spectrum resources being in the cloud platform for the benefit of the analogous art of a cloud exchange system (Martin, abstract).

Regarding Claim 41, Srikanteswara and Martin further teach wherein the network node includes an enterprise server configured to provide an enterprise cloud-based service (Srikanteswara , paragraph 63, Spectrum users are often interested in obtaining access to spectrum for a particular application, such as enterprise applications, hence it is interpreted that there would be an Enterprise server as part of the cloud spectrum services (CSS) platform, Martin, Fig 3, cloud providers 302 could be interpreted as Enterprise servers).   

Regarding Claim 43, Srikanteswara and Martin further teach wherein the enterprise server is configured to communicate with at least one of an access point, a user equipment, or one or more sensors in the cloud platform (Srikanteswara, Fig 1, paragraph 37, system 100 comprises user equipment (UE) 101a-101n (collectively referred to as UE 101) having connectivity to a CSS management platform 103).

Regarding Claim 44, Srikanteswara and Martin further teach wherein the user access information includes at least one of an updated authentication rule or an updated policy information (Srikanteswara, Fig 3, paragraph 63, the broker 135 takes the request of user 310 and formulates a query 340 that is sent to the database, the database may apply algorithms to find a match between the user’s spectrum need and the spectrum that is available from a primary spectrum holder, the result of the query which identifies the closest match to the request for spectrum is communicated back to the broker 1325 and then to user 310, hence the information on the matched available spectrum sent to the UE would be considered policy information, in that it constitutes parameters for the spectrum that the UE can access and for what price).

Regarding Claim 47, Srikanteswara and Martin further teach wherein the updated policy information is associated with one or more users and is indicative of the one or more users permission to access the network node (Srikanteswara, Fig 3, paragrpah 63, the broker 135 takes the request of user 310 and formulates a query 340 that is sent to the database, the database may apply algorithms to find a match between the user’s spectrum need and the spectrum that is available from a primary spectrum holder, the result of the query which identifies the closest match to the request for spectrum is communicated back to the broker 1325 and then to user 310, hence the information on the matched available spectrum sent to the UE would be considered policy information, in that it constitutes parameters for the spectrum that the UE can access and for what price).

Regarding Claim 52, Srikanteswara teaches a network node for predictive learning in a cloud platform, the network node comprising (Srikanteswara , paragraph 7, a Cloud Spectrum Broker learns patterns in user requests over time and uses that to optimize spectrum allocation): 
a processor (Srikanteswara, paragraph 10, apparatus comprising, at least one processor and at least one memory including computer program code for one or more programs); 
a memory configured to store computer-readable instructions for execution by the processor, the instructions for performing the steps of (Srikanteswara, paragraph 10, apparatus comprising, at least one processor and at least one memory including computer program code for one or more programs): 
receiving information relating to one or more previous actions of a user when the user is accessing the cloud platform through the network node (Srikanteswara , Fig 3, paragraph 63, the broker 135 takes the request of user 310 and formulates a query 340 that is sent to the database for processing, query 340 can also be formulated by the broker 135 to forecast or predict future spectrum needs, Fig 4, paragraph 64, the CSB analytics engine 440 receives various inputs like input parameters 410 and learned behavior pattern 435 to its optimization procedure, learning engine 420 stores information pertaining to the request to generate user behavior patterns 435 that are stored in the knowledge base 430 and is also used as an input to the analytics engine 440 to optimize allocation); 
predicting a user behavior based on the one or more previous actions of a user when the user is accessing the cloud platform through the network node, wherein the predicted user behavior is used to allocate resources (Srikanteswara , Fig 3, paragraph 63, the broker 135 takes the request of user 310 and formulates a query 340 that is sent to the database for processing, query 340 can also be formulated by the broker 135 to forecast or predict future spectrum needs, Fig 4, paragraph 64, the CSB analytics engine 440 receives various inputs like input parameters 410 and learned behavior pattern 435 to its optimization procedure, learning engine 420 stores information pertaining to the request to generate user behavior patterns 435 that are stored in the knowledge base 430 and is also used as an input to the analytics engine 440 to optimize allocation, for example if the CSB knows it will be getting request for additional 20 MHz of spectrum in the next one hour but does not have enough to support all the request, it could proactively convey this message to the spectrum holders 107 and negotiate additional spectrum); 
populating user access information in the network node based on the predicted user behavior (Srikanteswara, Fig 3, paragraph 63, if the spectrum suggested by the broker is acceptable to the user, the user invokes a compensation system to pay for use of the spectrum, hence information on obtaining the purchased spectrum would be provided to the user, this information on obtaining the spectrum would be considered user access information);
Srikanteswara does not explicitly teach the below limitation:
(predicting a user behavior based on the one or more previous actions of a user when the user is accessing the cloud platform through the network node, wherein the predicted user behavior is used to allocate resources) that are in the cloud platform.
However Martin teaches the below limitation:
(predicting a user behavior based on the one or more previous actions of a user when the user is accessing the cloud platform through the network node, wherein the predicted user behavior is used to allocate resources) that are in the cloud platform (Martin, Fig 3, paragraph 43, cloud exchange 308 supports transactions between cloud customers 301 (buyers) and cloud providers 302 (sellers and comprising cloud providers 303, 304, 305) for cloud services 306 and 307), hence the providers are part of the cloud network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Srikanteswara by adding the spectrum resources being in the cloud platform as taught by Martin.  Because Srikanteswara and Martin teach cloud resources, and specifically Martin teaches the spectrum resources being in the cloud platform for the benefit of the analogous art of a cloud exchange system (Martin, abstract).

Regarding Claim 58, Srikanteswara and Martin further teach wherein the network node includes an enterprise server configured to provide an enterprise cloud-based service (Srikanteswara , paragraph 63, Spectrum users are often interested in obtaining access to spectrum for a particular application, such as enterprise applications, hence it is interpreted that there would be an Enterprise server as part of the cloud spectrum services (CSS) platform, Martin, Fig 3, cloud providers 302 could be interpreted as Enterprise servers).

Regarding Claim 60, Srikanteswara and Martin further teach wherein the enterprise server is configured to communicate with at least one of an access point, a user equipment, or one or more sensors in the cloud platform (Srikanteswara, Fig 1, paragraph 37, system 100 comprises user equipment (UE) 101a-101n (collectively referred to as UE 101) having connectivity to a CSS management platform 103).

Regarding Claim 61, Srikanteswara and Martin further teach wherein the user access information includes at least one of an updated authentication rule or an updated policy information (Srikanteswara, Fig 3, paragraph 63, the broker 135 takes the request of user 310 and formulates a query 340 that is sent to the database, the database may apply algorithms to find a match between the user’s spectrum need and the spectrum that is available from a primary spectrum holder, the result of the query which identifies the closest match to the request for spectrum is communicated back to the broker 1325 and then to user 310, hence the information on the matched available spectrum sent to the UE would be considered policy information, in that it constitutes parameters for the spectrum that the UE can access and for what price).

Regarding Claim 64, Srikanteswara and Martin further teach wherein the updated policy information is associated with one or more users and is indicative of the one or more users permission to access the network node (Srikanteswara, Fig 3, paragraph 63, the broker 135 takes the request of user 310 and formulates a query 340 that is sent to the database, the database may apply algorithms to find a match between the user’s spectrum need and the spectrum that is available from a primary spectrum holder, the result of the query which identifies the closest match to the request for spectrum is communicated back to the broker 1325 and then to user 310, hence the information on the matched available spectrum sent to the UE would be considered policy information, in that it constitutes parameters for the spectrum that the UE can access and for what price).

Regarding Claim 69, Srikanteswara teaches a non-transitory computer-readable medium comprising computer-readable instructions for execution by a processor in a network node that performs a method for predictive learning in a cloud platform, the method comprising (Srikanteswara , paragraph 7, a Cloud Spectrum Broker learns patterns in user requests over time and uses that to optimize spectrum allocation, paragraph 10, apparatus comprising, at least one processor and at least one memory including computer program code for one or more programs) : 
receiving information relating to one or more previous actions of a user when the user is accessing the cloud platform through the network node (Srikanteswara , Fig 3, paragraph 63, the broker 135 takes the request of user 310 and formulates a query 340 that is sent to the database for processing, query 340 can also be formulated by the broker 135 to forecast or predict future spectrum needs, Fig 4, paragraph 64, the CSB analytics engine 440 receives various inputs like input parameters 410 and learned behavior pattern 435 to its optimization procedure, learning engine 420 stores information pertaining to the request to generate user behavior patterns 435 that are stored in the knowledge base 430 and is also used as an input to the analytics engine 440 to optimize allocation); 
predicting a user behavior based on the one or more previous actions of a user when the user is accessing the cloud platform through the network node, wherein the predicted user behavior is used to allocate resources (Srikanteswara , Fig 3, paragraph 63, the broker 135 takes the request of user 310 and formulates a query 340 that is sent to the database for processing, query 340 can also be formulated by the broker 135 to forecast or predict future spectrum needs, Fig 4, paragraph 64, the CSB analytics engine 440 receives various inputs like input parameters 410 and learned behavior pattern 435 to its optimization procedure, learning engine 420 stores information pertaining to the request to generate user behavior patterns 435 that are stored in the knowledge base 430 and is also used as an input to the analytics engine 440 to optimize allocation, for example if the CSB knows it will be getting request for additional 20 MHz of spectrum in the next one hour but does not have enough to support all the request, it could proactively convey this message to the spectrum holders 107 and negotiate additional spectrum); 
populating user access information in the network node based on the predicted user behavior (Srikanteswara, Fig 3, paragraph 63, if the spectrum suggested by the broker is acceptable to the user, the user invokes a compensation system to pay for use of the spectrum, hence information on obtaining the purchased spectrum would be provided to the user, this information on obtaining the spectrum would be considered user access information);
Srikanteswara does not explicitly teach the below limitation:
(predicting a user behavior based on the one or more previous actions of a user when the user is accessing the cloud platform through the network node, wherein the predicted user behavior is used to allocate resources) that are in the cloud platform.
However Martin teaches the below limitation:
(predicting a user behavior based on the one or more previous actions of a user when the user is accessing the cloud platform through the network node, wherein the predicted user behavior is used to allocate resources) that are in the cloud platform (Martin, Fig 3, paragraph 43, cloud exchange 308 supports transactions between cloud customers 301 (buyers) and cloud providers 302 (sellers and comprising cloud providers 303, 304, 305) for cloud services 306 and 307), hence the providers are part of the cloud network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Srikanteswara by adding the spectrum resources being in the cloud platform as taught by Martin.  Because Srikanteswara and Martin teach cloud resources, and specifically Martin teaches the spectrum resources being in the cloud platform for the benefit of the analogous art of a cloud exchange system (Martin, abstract).

Claims 37-39, 42, 54-56, and 59 are rejected under 35 U.S.C 103 as being unpatentable over Srikanteswara (US 2013/0275346) and Martin (US 2013/0031028), and further in view of Hassan (US 2016/0044716).    

Regarding Claim 37, Srikanteswara and Martin further teach further comprising to cache the predicted user behavior such that the cached predicted user behavior is accessible to the network node of the cloud platform (Srikanteswara, Fig 4, paragraph 64, learning engine 420 stores information pertaining to the user request to generate behavior patterns that are stored in the knowledge base 430).
Srikanteswara and Martin do not explicitly teach the caching is via a user content caching (UCC) service, however Hassan teaches that the caching is via a user content caching (UCC) service (Hassan, Fig 1, paragraph 26, the communication service maintains a presence across many different networks, including a cloud based service and a distributed service).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Srikanteswara and Martin by adding user content caching (UCC) service as taught by Hassan.  Because Srikanteswara, Martin, and Hassan teach communication in a wireless network, and specifically Hassan teaches user content caching (UCC) service for the benefit of the analogous art of propagating communication awareness over a cellular network (Hassan, abstract).

Regarding Claim 38, Srikanteswara, Martin, and Hassan further teach wherein the UCC includes a distributed portion configured to execute at the network node and a cloud portion configured to execute on the cloud platform (Hassan, Fig 1, paragraph 26, the communication service maintains a presence across many different networks, including a cloud based service and a distributed service).   

	Regarding Claim 39, Srikanteswara, Martin, and Hassan further teach wherein the cloud portion of the UCC includes predictive learning algorithms used to predict the user behavior, and wherein the predictive learning algorithms are configured to communicate with other services in the cloud platform (Srikanteswara, Fig 4, paragraph 64, learning engine 420 stores information pertaining to the user request to generate behavior patterns that are stored in the knowledge base 430, the learning engine uses various cognitive learning algorithms).   

Regarding Claim 42, Srikanteswara and Martin teach all the limitations of parent claim 41, but do not explicitly teach wherein the enterprise cloud-based service comprises a distributed portion configured to execute at the network node and a corresponding cloud portion configured to execute on the cloud platform, however Hassan teaches wherein the enterprise cloud-based service comprises a distributed portion configured to execute at the network node and a corresponding cloud portion configured to execute on a cloud platform (Hassan, Fig 1, paragraph 26, the communication service maintains a presence across many different networks, including a cloud based service and a distributed service).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Srikanteswara and Martin by adding a cloud-based service comprising a distributed portion and a cloud portion as taught by Hassan.  Because Srikanteswara, Martin, and Hassan teach communication in a wireless network, and specifically Hassan teaches a cloud-based service comprising a distributed portion and a cloud portion for the benefit of the analogous art of propagating communication awareness over a cellular network (Hassan, abstract).

Regarding Claim 54, Srikanteswara and Martin wherein the memory further comprises instructions executable by the processor to cache the predicted user behavior such that the cached predicted user behavior is accessible to the network node of the cloud platform (Srikanteswara, Fig 4, paragraph 64, learning engine 420 stores information pertaining to the user request to generate behavior patterns that are stored in the knowledge base 430).
Srikanteswara and Martin do not explicitly teach the caching is via a user content caching (UCC) service, however Hassan teaches that the caching is via a user content caching (UCC) service (Hassan, Fig 1, paragraph 26, the communication service maintains a presence across many different networks, including a cloud based service and a distributed service).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Srikanteswara and Martin by adding user content caching (UCC) service as taught by Hassan.  Because Srikanteswara, Martin, and Hassan teach communication in a wireless network, and specifically Hassan teaches user content caching (UCC) service for the benefit of the analogous art of propagating communication awareness over a cellular network (Hassan, abstract).

Regarding Claim 55, Srikanteswara, Martin, and Hassan further teach wherein the UCC includes a distributed portion configured to execute at the network node and a cloud portion configured to execute on the cloud platform (Hassan, Fig 1, paragraph 26, the communication service maintains a presence across many different networks, including a cloud based service and a distributed service).   

	Regarding Claim 56, Srikanteswara, Martin, and Hassan further teach wherein the cloud portion of the UCC includes predictive learning algorithms used to predict the user behavior, and wherein the predictive learning algorithms are configured to communicate with other services in the cloud platform (Srikanteswara, Fig 4, paragraph 64, learning engine 420 stores information pertaining to the user request to generate behavior patterns that are stored in the knowledge base 430, the learning engine uses various cognitive learning algorithms).   

Regarding Claim 59, Srikanteswara and Martin teach all the limitations of parent claim 58, but do not explicitly teach wherein the enterprise cloud-based service comprises a distributed portion configured to execute at the network node and a corresponding cloud portion configured to execute on a cloud platform, however Hassan teaches wherein the enterprise cloud-based service comprises a distributed portion configured to execute at the network node and a corresponding cloud portion configured to execute on the cloud platform (Hassan, Fig 1, paragraph 26, the communication service maintains a presence across many different networks, including a cloud based service and a distributed service).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Srikanteswara and Martin by adding a cloud-based service comprising a distributed portion and a cloud portion as taught by Hassan.  Because Srikanteswara, Martin, and Hassan teach communication in a wireless network, and specifically Hassan teaches a cloud-based service comprising a distributed portion and a cloud portion for the benefit of the analogous art of propagating communication awareness over a cellular network (Hassan, abstract)..

Claims 40 and 57 are rejected under 35 U.S.C 103 as being unpatentable over Srikanteswara (US 2013/0275346), Martin (US 2013/0031028), and Hassan (US 2016/0044716), and further in view of Brancati (US 2003/0217125).

Regarding Claim 40, Srikanteswara, Martin, and Hassan teach all the limitations of parent claim 39, but do not explicitly teach wherein the predictive learning algorithms are further configured to alter network configurations based on the communications with other services in the cloud platform, however Brancati teaches wherein the predictive learning algorithms are further configured to alter network configurations based on the communications with other services in the cloud platform (Brancati, paragraph 37, the feedback loops may be used to dynamically reconfigure network topologies and provision resources and services dynamically).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Srikanteswara, Martin, and Hassan by adding network resource allocation based on predicted user behavior as taught by Brancati.  Because Srikanteswara, Martin, Hassan, and Brancati teach communications in a network, and specifically Brancati teaches network resource allocation based on predicted user behavior for the benefit of the analogous art of providing network intelligence between an IEUG device and a plurality of intelligent network layers (Brancati, abstract).

Regarding Claim 57, Srikanteswara, Martin, and Hassan teach all the limitations of parent claim 56, but do not explicitly teach wherein the predictive learning algorithms are further configured to alter network configurations based on the communication with other services in the cloud platform, however Brancati teaches wherein the predictive learning algorithms are further configured to alter network configurations based on the communication with other services in the cloud platform (Brancati, paragraph 37, the feedback loops may be used to dynamically reconfigure network topologies and provision resources and services dynamically).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Srikanteswara, Martin, and Hassan by adding network resource allocation based on predicted user behavior as taught by Brancati.  Because Srikanteswara, Martin, Hassan, and Brancati teach communications in a network, and specifically Brancati teaches network resource allocation based on predicted user behavior for the benefit of the analogous art of providing network intelligence between an IEUG device and a plurality of intelligent network layers (Brancati, abstract).

Claims 45, 48, 62, and 65 are rejected under 35 U.S.C 103 as being unpatentable over Srikanteswara (US 2013/0275346) and Martin (US 2013/0031028), and further in view of Lockerbie (US 2014/0237079).

Regarding Claim 45, Srikanteswara and Martin teach all the limitations of parent claim 44, but do not explicitly teach wherein the updated policy information includes a Quality of Service (QoS) level for one or more users, however Lockerbie teaches wherein the updated policy information includes a Quality of Service (QoS) level for one or more users (Lockerbie, paragraph 64, feedback of user presence/behavior may be used to determine or adjust at what input data rate/QoS to receive streaming media, paragraph 76, any indication of the attentiveness or behavior of a user can be relied upon as at least one basis for requesting or updating a particular QoS associated with streaming media).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Srikanteswara and Martin by adding updating QoS as taught by Lockerbie.  Because Srikanteswara, Martin, and Lockerbie teach communication in a wireless network, and specifically Lockerbie teaches updating QoS for the benefit of the analogous art of dynamically controlling the quality of service associated with streaming media content being presented to a user (Lockerbie, abstract).

Regarding Claim 48, Srikanteswara and Martin teach all the limitations of parent claim 35, but do not explicitly teach further comprising altering at least one QoS parameter at one or more network nodes based on the predicted user behavior and including the at least one altered QoS parameter in the user access information.
However Lockerbie teaches further comprising altering at least one QoS parameter at one or more network nodes based on the predicted user behavior and including the at least one altered QoS parameter in the user access information (Lockerbie, paragraph 64, feedback of user presence/behavior may be used to determine or adjust at what input data rate/QoS to receive streaming media, paragraph 76, any indication of the attentiveness or behavior of a user can be relied upon as at least one basis for requesting or updating a particular QoS associated with streaming media).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Srikanteswara and Martin by adding altering QoS as taught by Lockerbie.  Because Srikanteswara, Martin, and Lockerbie teach communication in a wireless network, and specifically Lockerbie teaches updating QoS for the benefit of the analogous art of dynamically controlling the quality of service associated with streaming media content being presented to a user (Lockerbie, abstract).

Regarding Claim 62, Srikanteswara and Martin teach all the limitations of parent claim 61, but do not explicitly teach wherein the updated policy information includes a Quality of Service (QoS) level for one or more users, however Lockerbie teaches wherein the updated policy information includes a Quality of Service (QoS) level for one or more users (Lockerbie, paragraph 64, feedback of user presence/behavior may be used to determine or adjust at what input data rate/QoS to receive streaming media, paragraph 76, any indication of the attentiveness or behavior of a user can be relied upon as at least one basis for requesting or updating a particular QoS associated with streaming media).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Srikanteswara and Martin by adding updating QoS as taught by Lockerbie.  Because Srikanteswara, Martin, and Lockerbie teach communication in a wireless network, and specifically Lockerbie teaches updating QoS for the benefit of the analogous art of dynamically controlling the quality of service associated with streaming media content being presented to a user (Lockerbie, abstract).

Regarding Claim 65, Srikanteswara and Martin teach all the limitations of parent claim 52, but do not explicitly teach wherein the memory further comprises instructions executable by the processor for altering at least one QoS parameter at one or more network nodes based on the predicted user behavior and including the at least one altered QoS parameter in the user access information.
However Lockerbie teaches wherein the memory further comprises instructions executable by the processor for altering at least one QoS parameter at one or more network nodes based on the predicted user behavior and including the at least one altered QoS parameter in the user access information (Lockerbie, paragraph 64, feedback of user presence/behavior may be used to determine or adjust at what input data rate/QoS to receive streaming media, paragraph 76, any indication of the attentiveness or behavior of a user can be relied upon as at least one basis for requesting or updating a particular QoS associated with streaming media).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Srikanteswara and Martin by adding altering QoS as taught by Lockerbie.  Because Srikanteswara, Martin, and Lockerbie teach communication in a wireless network, and specifically Lockerbie teaches updating QoS for the benefit of the analogous art of dynamically controlling the quality of service associated with streaming media content being presented to a user (Lockerbie, abstract).

Claims 46 and 63 are rejected under 35 U.S.C 103 as being unpatentable over Srikanteswara (US 2013/0275346) and Martin (US 2013/0031028), and further in view of Shaw (US 2016/0150467).

Regarding Claim 46, Srikanteswara and Martin teach all the limitations of parent claim 44, but do not explicitly teach wherein populating user access information comprises populating the updated authentication rule to pre-authenticate the user, however Shaw teaches wherein populating user access information comprises populating the updated authentication rule to pre-authenticate the user (Shaw, paragraph 30, ANDSF information employing a locker profile can be based on a predicted location, a preferred resource, an anticipated user behavior determined from a behavior model, etc., to allow pre-authentication of the UE to a selected ANR determined to satisfy parameters associated with the locker profile).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Srikanteswara and Martin by adding updated policy information including QoS for one or more users as taught by Shaw.  Because Srikanteswara, Martin, and Shaw teach communication in a wireless network, and specifically Shaw teaches updated policy information including QoS for one or more users for the benefit of the analogous art of access network discovery and selection function (ANDSF) (Shaw, abstract).

Regarding Claim 63, Srikanteswara and Martin teach all the limitations of parent claim 61, but do not explicitly teach wherein populating user access information comprises populating the updated authentication rule to pre-authenticate the user, however Shaw teaches wherein populating user access information comprises populating the updated authentication rule to pre-authenticate the user (Shaw, paragraph 30, ANDSF information employing a locker profile can be based on a predicted location, a preferred resource, an anticipated user behavior determined from a behavior model, etc., to allow pre-authentication of the UE to a selected ANR determined to satisfy parameters associated with the locker profile).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Srikanteswara and Martin by adding updated policy information including QoS for one or more users as taught by Shaw.  Because Srikanteswara, Martin, and Shaw teach communication in a wireless network, and specifically Shaw teaches updated policy information including QoS for one or more users for the benefit of the analogous art of access network discovery and selection function (ANDSF) (Shaw, abstract).

Claims 49 and 66 are rejected under 35 U.S.C 103 as being unpatentable over Srikanteswara (US 2013/0275346) and Martin (US 2013/0031028), and further in view of Malik (US 2013/0007245).

Regarding Claim 49, Srikanteswara and Martin teach all the limitations of parent claim 44, but do not explicitly teach further comprising altering at least one of the updated authentication rule or the updated policy information to restrict network access for one or more users at one or more network nodes based on the predicted user behavior.
However Malik teaches further comprising altering at least one of the updated authentication rule or the updated policy information to restrict network access for one or more users at one or more network nodes based on the predicted user behavior (Malik, Fig 2, paragraph 51, the core rules engine 28 monitors past actions and pending actions, paragraph 52, core rules engine evaluates device compliance with administer defined rules, paragraph 88, a device that fails to check in with the MDM system on a regular basis may have access to resources restricted at the server level).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Srikanteswara and Martin by adding altering authentication rules or policy information to restrict network access based on user behavior as taught by Malik.  Because Srikanteswara, Martin, and Malik teach communication in a wireless network, and specifically Malik teaches altering authentication rules or policy information to restrict network access based on user behavior for the benefit of the analogous art of a server-based rules-based action framework (Malik, abstract).

Regarding Claim 66, Srikanteswara and Martin teach all the limitations of parent claim 61, but do not explicitly teach wherein the memory further comprises instructions executable by the processor for altering at least one of the updated authentication rule or the updated policy information to restrict network access for one or more users at one or more network nodes based on the predicted user behavior.
However Malik teaches wherein the memory further comprises instructions executable by the processor for altering at least one of the updated authentication rule or the updated policy information to restrict network access for one or more users at one or more network nodes based on the predicted user behavior (Malik, Fig 2, paragraph 51, the core rules engine 28 monitors past actions and pending actions, paragraph 52, core rules engine evaluates device compliance with administer defined rules, paragraph 88, a device that fails to check in with the MDM system on a regular basis may have access to resources restricted at the server level).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Srikanteswara and Martin by adding altering authentication rules or policy information to restrict network access based on user behavior as taught by Malik.  Because Srikanteswara, Martin, and Malik teach communication in a wireless network, and specifically Malik teaches altering authentication rules or policy information to restrict network access based on user behavior for the benefit of the analogous art of a server-based rules-based action framework (Malik, abstract).

Claims 51 and 68 are rejected under 35 U.S.C 103 as being unpatentable over Srikanteswara (US 2013/0275346) and Martin (US 2013/0031028), and further in view of Luna (US 2014/0018033).

Regarding Claim 51, Srikanteswara and Martin teach all the limitations of parent claim 35, but do not explicitly teach further comprising altering at least one of capacity parameter, bandwidth allocation, RF parameter, or mobility parameter at one or more network nodes based on the predicted user behavior, however Luna teaches further comprising altering at least one of capacity parameter, bandwidth allocation, RF parameter, or mobility parameter at one or more network nodes based on the predicted user behavior (Luna, Fig 2b item 401, paragraph 139, the user-based content delivery optimization engine 401 can adjust the bandwidth for the user based on user behavior).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Srikanteswara and Martin by adding altering parameters at a network node based on predicted user behavior as taught by Luna.  Because Srikanteswara, Martin, and Luna teach updating information based on user activity, and specifically Luna teaches altering parameters at a network node based on predicted user behavior for the benefit of the analogous art of dynamic bandwidth adjustment (Luna, abstract).

Regarding Claim 68, Srikanteswara and Martin teach all the limitations of parent claim 52, but do not explicitly teach wherein the memory further comprises instructions executable by the processor for altering at least one of capacity parameter, bandwidth allocation, RF parameter, or mobility parameter at one or more network nodes based on the predicted user behavior, however Luna teaches wherein the memory further comprises instructions executable by the processor for altering at least one of capacity parameter, bandwidth allocation, RF parameter, or mobility parameter at one or more network nodes based on the predicted user behavior (Luna, Fig 2b item 401, paragraph 139, the user-based content delivery optimization engine 401 can adjust the bandwidth for the user based on user behavior).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Srikanteswara and Martin by adding altering parameters at a network node based on predicted user behavior as taught by Luna.  Because Srikanteswara, Martin, and Luna teach updating information based on user activity, and specifically Luna teaches altering parameters at a network node based on predicted user behavior for the benefit of the analogous art of dynamic bandwidth adjustment (Luna, abstract).

Claims 70-73 are rejected under 35 U.S.C 103 as being unpatentable over Srikanteswara (US 2013/0275346) and Martin (US 2013/0031028), and further in view of Majeti (US 2012/0260351).

Regarding Claim 70, Srikanteswara and Martin further teach further comprising populating the user access information based on the predicted user behavior upon the user’s attempt to access the network through the network node (Srikanteswara, Fig 3, paragraph 63, if the spectrum suggested by the broker is acceptable to the user, the user invokes a compensation system to pay for use of the spectrum, hence information on obtaining the purchased spectrum would be provided to the user, this information on obtaining the spectrum would be considered user access information).
Srikanteswara and Martin do not explicitly teach (further comprising populating the user access information) in a plurality of network nodes (based on the predicted user behavior upon the user’s attempt to access the network through the network node).
However Majeti teaches (further comprising populating the user access information) in a plurality of network nodes (based on the predicted user behavior upon the user’s attempt to access the network through the network node) (Majeti, paragraph 102, the command email will be received by all user devices that download/read email, hence in this case the user access information is email, Majeti would teach that the information populated on a node could actually be populated onto multiple nodes specific to the same user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Srikanteswara and Martin by adding populating multiple network nodes of a user as taught by Majeti.  Because Srikanteswara, Martin, and Majeti teach communication in a wireless network, and specifically Majeti teaches populating multiple network nodes of a user for the benefit of the analogous art of processing receipt of email (Majeti, abstract).

Regarding Claim 71, Srikanteswara and Martin further teach wherein the memory further comprises instructions executable by the processor for populating the user access information based on the predicted user behavior upon the user’s attempt to access the network through the network node (Srikanteswara, Fig 3, paragraph 63, if the spectrum suggested by the broker is acceptable to the user, the user invokes a compensation system to pay for use of the spectrum, hence information on obtaining the purchased spectrum would be provided to the user, this information on obtaining the spectrum would be considered user access information.). 
Srikanteswara and Martin do not explicitly teach (wherein the memory further comprises instructions executable by the processor for populating the user access information) in a plurality of network nodes (based on the predicted user behavior upon the user’s attempt to access the network through the network node).
However Majeti teaches (wherein the memory further comprises instructions executable by the processor for populating the user access information) in a plurality of network nodes (based on the predicted user behavior upon the user’s attempt to access the network through the network node) (Majeti, paragraph 102, the command email will be received by all user devices that download/read email, hence in this case the user access information is email, Majeti would teach that the information populated on a node could actually be populated onto multiple nodes specific to the same user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Srikanteswara and Martin by adding populating multiple network nodes of a user as taught by Majeti.  Because Srikanteswara, Martin, and Majeti teach communication in a wireless network, and specifically Majeti teaches populating multiple network nodes of a user for the benefit of the analogous art of processing receipt of email (Majeti, abstract).

Regarding Claim 72, Srikanteswara and Martin teach all the limitations of parent claim 35, but does not explicitly teach wherein the user access information comprises at least one of user suggested content, user suggested service, or user suggested application, however Majeti teaches teach wherein the user access information comprises at least one of user suggested content, user suggested service, or user suggested application (Majeti, paragraph 102, the command email will be received by all user devices that download/read email, hence in this case the user access information is email, which is user suggested/specific).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Srikanteswara and Martin by adding user suggested application as taught by Majeti.  Because Srikanteswara, Martin, and Majeti teach communication in a wireless network, and specifically Majeti teaches user suggested application for the benefit of the analogous art of processing receipt of email (Majeti, abstract).

Regarding Claim 73, Srikanteswara and Martin teach all the limitations of parent claim 52, but does not explicitly teach wherein the user access information comprises at least one of user suggested content, user suggested service, or user suggested application, however Majeti teaches teach wherein the user access information comprises at least one of user suggested content, user suggested service, or user suggested application (Majeti, paragraph 102, the command email will be received by all user devices that download/read email, hence in this case the user access information is email, which is user suggested/specific).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Srikanteswara and Martin by adding user suggested application as taught by Majeti.  Because Srikanteswara, Martin, and Majeti teach communication in a wireless network, and specifically Majeti teaches user suggested application for the benefit of the analogous art of processing receipt of email (Majeti, abstract).

Claims 74-75 are rejected under 35 U.S.C 103 as being unpatentable over Srikanteswara (US 2013/0275346) and Martin (US 2013/0031028), and further in view of Silberstein (US 2013/0159274).

Regarding Claim 74, Srikanteswara  and Martin teach all the limitations of parent claim 35, but do not explicitly teach further comprising pre-populating the user access information in the network node based on the predicted user behavior before the user's next attempt to access the cloud platform through the network node.
However Silberstein teaches further comprising pre-populating the user access information in the network node based on the predicted user behavior before the user's next attempt to access the cloud platform through the network node (Silberstein, Fig 3, paragraph 26, the schedule builder generates the refresh schedule by determining how often the user previously requested social feed updates and intelligently predicting when the user is likely to request subsequent social feed updates, paragraph 32, the schedule executor can then attempt to refresh the user’s cache lines shortly before the users are predicted to arrive at the host site, hence the network node, i.e. the computer, server, or access point is prepopulated with user access information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Srikanteswara and Martin by adding pre-populating user access information based on predicated behavior before the user’s next access attempt as taught by Silberstein. Because Srikanteswara, Martin, and Silberstein teach communication in a wireless network, and specifically Silberstein teaches pre-populating user access information based on predicated behavior before the user’s next access attempt for the benefit of the analogous art of providing social feeds from a plurality of third party sites (Silberstein, abstract).

Regarding Claim 75, Srikanteswara  and Martin teach all the limitations of parent claim , but do not explicitly teach further comprising pre-populating the user access information in the network node based on the predicted user behavior before the user's next attempt to access the cloud platform through the network node.
However Silberstein teaches further comprising pre-populating the user access information in the network node based on the predicted user behavior before the user's next attempt to access the cloud platform through the network node (Silberstein, Fig 3, paragraph 26, the schedule builder generates the refresh schedule by determining how often the user previously requested social feed updates and intelligently predicting when the user is likely to request subsequent social feed updates, paragraph 32, the schedule executor can then attempt to refresh the user’s cache lines shortly before the users are predicted to arrive at the host site, hence the network node, i.e. the computer, server, or access point is prepopulated with user access information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Srikanteswara and Martin by adding pre-populating user access information based on predicated behavior before the user’s next access attempt as taught by Silberstein. Because Srikanteswara, Martin, and Silberstein teach communication in a wireless network, and specifically Silberstein teaches pre-populating user access information based on predicated behavior before the user’s next access attempt for the benefit of the analogous art of providing social feeds from a plurality of third party sites (Silberstein, abstract).

Claims 76-79 are rejected under 35 U.S.C 103 as being unpatentable over Srikanteswara (US 2013/0275346) and Martin (US 2013/0031028), and further in view of Brancati (US 2003/0217125).

Regarding Claim 76, Srikanteswara and Martin teach all the limitations of parent claim 35, but do not explicitly teach wherein the predicted user behavior is used to alter network layers, however Brancati teaches wherein the predicted user behavior is used to alter network layers (Brancati, paragraph 37, the feedback loops may be used to dynamically reconfigure network topologies and provision resources and services dynamically, an alteration in network topologies or configuration would necessarily cause alteration at network layers)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Srikanteswara and Martin by adding predicted user behavior used to alter network layers as taught by Brancati.  Because Srikanteswara, Martin, and Brancati teach communication in a wireless network, and specifically Brancati teaches predicted user behavior used to alter network layers for the benefit of the analogous art of providing network intelligence between an IEUG device and a plurality of intelligent network layers (Brancati, abstract).

Regarding Claim 77, Srikanteswara and Martin teach all the limitations of parent claim 52, but do not explicitly teach wherein the predicted user behavior is used to alter network layers, however Brancati teaches wherein the predicted user behavior is used to alter network layers (Brancati, paragraph 37, the feedback loops may be used to dynamically reconfigure network topologies and provision resources and services dynamically, an alteration in network topologies or configuration would necessarily cause alteration at network layers)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Srikanteswara and Martin by adding predicted user behavior used to alter network layers as taught by Brancati.  Because Srikanteswara, Martin, and Brancati teach communication in a wireless network, and specifically Brancati teaches predicted user behavior used to alter network layers for the benefit of the analogous art of providing network intelligence between an IEUG device and a plurality of intelligent network layers (Brancati, abstract).

Regarding Claim 78, Srikanteswara and Martin teach all the limitations of parent claim 35, but do not explicitly teach wherein the predicted user behavior is used to alter network configuration in the cloud platform, however Brancati teaches wherein the predicted user behavior is used to alter network configuration in the cloud platform (Brancati, paragraph 37, the feedback loops may be used to dynamically reconfigure network topologies and provision resources and services dynamically). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Srikanteswara and Martin by adding predicted user behavior used to alter network configuration as taught by Brancati.  Because Srikanteswara, Martin, and Brancati teach communication in a wireless network, and specifically Brancati teaches predicted user behavior used to alter network configuration for the benefit of the analogous art of providing network intelligence between an IEUG device and a plurality of intelligent network layers (Brancati, abstract).

Regarding Claim 79, Srikanteswara and Martin teach all the limitations of parent claim 52, but do not explicitly teach wherein the predicted user behavior is used to alter network configuration in the cloud platform, however Brancati teaches wherein the predicted user behavior is used to alter network configuration in the cloud platform (Brancati, paragraph 37, the feedback loops may be used to dynamically reconfigure network topologies and provision resources and services dynamically). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Srikanteswara and Martin by adding predicted user behavior used to alter network configuration as taught by Brancati.  Because Srikanteswara, Martin, and Brancati teach communication in a wireless network, and specifically Brancati teaches predicted user behavior used to alter network configuration for the benefit of the analogous art of providing network intelligence between an IEUG device and a plurality of intelligent network layers (Brancati, abstract).

Response to Arguments
Applicant's arguments have been fully considered but are respectfully moot as new grounds of rejection are used. Please see updated rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Lindo (US 2013/0258865)
Rieger (US 2007/0076728)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD N DEFAUW whose telephone number is (571)272-6905.  The examiner can normally be reached on Monday-Thursday 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/T.N.D/Examiner, Art Unit 2412                                                                                                                                                                                                        

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412